*613“Custody determinations are ordinarily a matter of discretion for the hearing court, whose determination will not be set aside on appeal unless it lacks a sound and substantial basis in the record” (Matter of Ortiz v Maharaj, 8 AD3d 574, 574 [2004]). Here, there was a sound and substantial basis for the Family Court’s denial of the mother’s petition to modify a prior order of custody dated October 24, 1996 (see Matter of Reyes v Alvarado, 50 AD3d 1152 [2008]). “ ‘Modification of an existing custody or visitation arrangement is permissible only upon a showing that there has been a change in circumstances such that a modification is necessary to ensure the continued best interests and welfare of the child’ ” (Matter of Mazzola v Lee, 76 AD3d 531, 531 [2010], quoting Matter of Leichter-Kessler v Kessler, 71 AD3d 1148, 1148-1149 [2010]). The evidence in the record amply supported the Family Court’s determination that the circumstances did not warrant a modification.
The Family Court’s determination that supervised visitation by the mother would be in the child’s best interests also had a sound and substantial basis in the record (see Matter of Lorraine D. v Widmack C., 79 AD3d 745, 745-746 [2010]; Matter of Anwar v Sani, 78 AD3d 827 [2010]). Angiolillo, J.P., Dickerson, Hall and Roman, JJ., concur.